department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject allocation_of_basis between subdivision lots and golf course this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend sellers x corp y corp m n o p q r s t u v w x y date date date year year year year year issues whether a developer of real_estate may allocate the costs of a golf course and related facilities to the the basis of homesite lots sold for purposes of determining gain_or_loss resulting from the sale how should the costs of the golf facilities be allocated in using the alternative_cost_method conclusion where the developer has properly filed an election pursuant to revproc_92_29 the cost of a golf course and related facilities which benefit two or more homesites in the subdivision may be included in basis of the homesite lots for purposes of computing gain_or_loss the alternative_cost_method does not affect the application of general capitalization_rules to the developers of real_estate moreover although costs of common improvements may be included in basis of properties sold for purposes of computing gain_or_loss under the alternate cost method the cost included may not exceed the amount of common improvement costs that have been incurred under sec_461 as of the end of the taxable_year facts taxpayers are shareholders of a small_corporation x corp engaged in the business of developing real_estate the project includes a residential subdivision community and an 18-hole golf course open areas and related facilities the project encompassed development of m acres of land approximately n acres of land are for subdivision property o acres are devoted to the golf facilities and the remaining p acres are for roads common areas and right of way areas the subdivision residential community has n acres of land and a total of q home sites the homesite lots range from to acres the golf facilities includes an 18-hole golf course a driving range two practice putting greens one outdoor swimming pool four tennis courts and a clubhouse with a restaurant and bar facilities a pro shop and men’s and women’s locker facilities purchasers of homesites are entitled to exclusive rights to charter memberships priority rights as to golf memberships with discounts or free golf social memberships in year the original developer sellers received approval from the local planning and zoning commission of a preliminary plat for the project in a year agreement with the county sellers agreed to reserve certain housing units for golf course employees and to make the golf course available to all residents of the county on a regular basis during the golfing season as a condition for approval of the final plat the commission required the original developer to construct a golf course to provide adequate bonding and to provide assurances allowing public use of the golf course when x corp acquired the project on date the company also entered into a completion agreement with the county and its lender guaranteeing the completion of the golf course and other recreational amenities as required by the county as a condition of giving its approval to the final plat x corp was required to reimburse any cost the county incurred in completing those improvements in the event that x corp failed to do so under the purchase agreement x corp had to give r preselected homesites to sellers leaving only s homesites available for x corp to sell prior to x corp ’s acquisition the sellers had entered into sales agreements with t prospective purchasers of the s homesites and entered into agreements with p prospective purchasers of memberships in the club these sales contracts conditioned the buyer’s obligation to complete the purchase of a homesite on the sellers’ obligation to construct the golf facilities on date x corp closed on these contracts for sale assuming the contractual obligations of sellers on the same day that x corp acquired the project it also entered into an agreement with y corp a newly created nonprofit membership corporation under the terms of that agreement x corp was obligated to construct the golf facilities to operate the golf club and facilities to fund any operating deficits and was entitled to return any operating profits y corp was to receive title to the golf facilities on turnover date the earlier of the date upon which at least u charter memberships v golf memberships and w golf social members had been sold to persons other than x corp or date in consideration for the transfer of the golf facilities y corp agreed to pay the following amounts to x corp the proceeds from the initial sale of u charter memberships v golf memberships and x golf social members y junior memberships and w social memberships and all transfer fees received by y corp until the 15th anniversary of turnover date construction of the golf facilities began in year the club opened on date and was operated by x corp from year to year for the year tax_year x corp elected to use the alternative_cost_method for determining when common improvement costs could be included in the basis of properties sold in the project under revproc_92_29 law and analysis sec_461 provides that in determining whether an amount has been incurred with respect to any liability during any taxable_year the all_events_test shall not be treated as met any earlier than the taxable_year in which economic_performance with respect to such liability occurs sec_1_446-1 provides that the term liability includes any item allowable as a deduction cost or expense for federal_income_tax purposes in addition to allowable deductions the term liability includes any amount otherwise allowable as a capitalized cost as a cost taken into account in computing cost_of_goods_sold as a cost allocable to a long-term_contract or as any other cost or expense the enactment of sec_461 changed the time for adding common improvement costs to the basis_of_property in general under sec_461 common improvement costs may not be added to the bases of properties benefitted by those improvements until the common improvement costs are incurred within the meaning of sec_461 common improvement costs that have not been incurred under sec_461 when benefitted properties are sold may not be included in the bases of the properties in determining the gain_or_loss resulting from the sales prior to the enactment of sec_461 revproc_75_25 1975_1_cb_720 amplified by revproc_78_25 1978_1_cb_505 allowed a subdivider of real_estate to request permission from the district_director to include in the basis of lots sold the estimated cost of certain common improvements for the purpose of determining the gain_or_loss resulting from the sale of the lots revproc_92_29 1992_1_cb_748 generally obsoleted revproc_75_25 and revproc_78_25 with regard to sales of property after while retaining the general_rule that certain taxpayers may use the alternative_cost_method under the alternative_cost_method a developer is permitted to include in the basis of properties sold their allocable share of the estimated cost of common improvements without regard to whether the costs are incurred under sec_461 of the code revproc_92_29 sets up the procedure whereby taxpayers may elect to add the future costs of common improvements to properties as they are sold using the alternative_cost_method the revenue_procedure provides that in addition to the requirement that the election be timely consent to use that method is generally conditioned on the following the developer must be contractually obligated or required_by_law to provide the common improvements and the cost of the common improvements must not be properly recoverable through depreciation by the developer the developer must sign a consent extending the period of limitation on the assessment of income_tax with respect to the use of the alternative_cost_method on a project-by-project basis as described in section of the revenue_procedure the developer must file an annual_statement for each project for which the developer has received permission to use the alternative_cost_method in accordance with section of the revenue_procedure the information provided to this office indicates that x corp filed its election to use the alternate cost method pursuant to the terms of x corp ’s completion agreement with the county its purchase agreement with y corp and its sales contracts with the individual purchasers of project homesites x corp is obligated to construct the golf facilities as such x corp is contractually required to provide these facilities revproc_92_29 defines the term common improvement to mean any real_property or improvements to real_property that benefit two or more properties that are separately held_for_sale by a developer examples of common improvements listed in the revenue_procedure include streets sidewalks sewerlines playgrounds clubhouses tennis courts and swimming pools the improvements constructed by x corp as part of the golf facility benefit two or more properties and thus fall within the meaning of common improvements examination has question whether x corp has properly defined the golf facilities and the residential subdivision as one project section dollar_figure of revproc_92_29 provides that a developer may use any reasonable method to define a project in light of the common improvements to be provided here taxpayer’s definition of the residential homesites as the project would appear to be reasonable in light of the improvements provided the facts provided do not allow us to determine whether other requirements of revproc_92_29 are satisfied you have also asked how the costs of common improvements should be allocated the estimated cost of common improvements as of the end of any taxable_year is equal to the amount of common improvement costs incurred under sec_461 of the code as of the end of the taxable_year plus the amount of common improvement costs the developer reasonably anticipates it will incur under sec_461 during the ten succeeding taxable years the ten-taxable year horizon as of the end of any taxable_year however the total amount of common improvement costs included in the basis of or otherwise taken into account with respect to the properties sold may not exceed the amount of common improvement costs that have been incurred under sec_461 of the code the alternative cost limitation section dollar_figure of revproc_92_29 if the alternative cost limitation precludes a developer from including the entire allocable share of the estimated cost of common improvements in the basis of the properties sold the costs not included may be taken into account in a subsequent taxable_year to the extent additional common improvement costs have been incurred under sec_461 of the code moreover the alternative_cost_method does not affect the application of general capitalization_rules to developers of real_estate thus common improvement costs incurred under sec_461 of the code are allocated among the benefitted properties and may provide the basis for additional computations eg interest capitalization under sec_263a the facts provided do not allow an analysis of how these limitations affect the proper basis allocation in this case case development hazards and other considerations according to the facts presented the grounds upon which examination seeks to deny use of the alternative_cost_method are not consistent with how we construe the terms contractual obligation project and common improvements as used in revproc_92_29 examination implies that because the benefits of the golf facilities are not limited solely to the homesites in the project the golf facilities should not be considered common improvements however the benefit of streets swimming pools and other improvements mentioned in the revenue_procedure will often extend beyond the owners of properties in the subject project to the extent that these assets meet the definition of common improvements it is not appropriate to designate them as a separate project at this point on the basis of the facts supplied to this office it does not appear reasonable to deny x corp the right to use the alternative_cost_method deborah a butler assistant chief_counsel signed gerald m horan senior technician reviewer associate chief_counsel domestic by
